Judgment, Supreme Court, New York County (Budd Goodman, J.), ren*760dered July 31, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the second degree, and sentencing her to a term of 4 years to life, unanimously affirmed.
Defendant’s argument that the court intruded excessively and unnecessarily into the examination of witnesses is not preserved for review as a matter of law, no objection to such participation having been made at trial (CPL 470.05 [2]; People v Rivera, 73 NY2d 941), and we decline to review in the interest of justice. If we were to review, we would find that the court’s questions aided in clarifying certain facts and were otherwise proper (see, People v Jamison, 47 NY2d 882, 883). We have considered defendant’s other points and find them to be without merit. Concur—Rosenberger, J. P., Asch, Kassal and Rubin, JJ.